t c summary opinion united_states tax_court lawrence albert willey and phyllis kathleen willey commissioner of internal revenue respondent petitioners v docket no 24208-09s filed date lawrence albert willey and phyllis kathleen willey pro sese christina l cook for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the only issue for decision is whether petitioners are liable for a deficiency in income_tax for the year in issue we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of minnesota when the petition was filed in petitioners received gross social_security_benefits of dollar_figure on their form_1040 u s individual_income_tax_return petitioners correctly reported on line 20b the taxable_amount of their social_security_benefits as dollar_figure but left blank line 20a for the gross amount of social_security_benefits petitioners also reported adjusted_gross_income of dollar_figure taxable_income of dollar_figure tax of dollar_figure and an amount withheld of dollar_figure petitioners enclosed with their return a check for dollar_figure which is the difference between their reported liability of dollar_figure and the total withholding of dollar_figure in processing petitioners’ return respondent mistakenly concluded based on petitioners’ failure to enter an amount on line 20a that petitioners did not receive any social_security_benefits and had therefore overreported their income by dollar_figure ie the amount appearing on line 20b of petitioners’ return as filed having so concluded respondent then recalculated petitioners’ tax_liability and issued a refund check for dollar_figure on date petitioner phyllis kathleen willey mrs willey endorsed the check and the check was paid on date ultimately respondent concluded that petitioners had correctly reported the taxable_portion of their social_security_benefits and that respondent had erred in issuing petitioners a refund check accordingly by notice_of_deficiency respondent determined a deficiency in petitioners’ income_tax for equal to the erroneous refund of dollar_figure discussion3 the parties agree that petitioners’ correct_tax liability for is dollar_figure which petitioners reported as their tax the amount of the refund check includes a dollar_figure decrease in tax and dollar_figure in interest we decide this case without regard to the burden_of_proof liability on their form_1040 petitioners contend however that they should not be liable for the deficiency because they never received or deposited the refund check of dollar_figure however the record clearly demonstrates to the contrary at trial respondent introduced a copy of the refund check with a check number of listing petitioners as the payees and bearing on the back the endorsement of phyllis k willey in addition respondent introduced a document titled tcis check details which lists petitioners as the payee for check number states that the status of the check is reconciled and indicates a paid date of date mrs willey admitted at trial that the endorsement on the back of the check was in fact her signature and the record demonstrates that the check was paid on date petitioners claim that they never deposited the check and they further claim that no deposit was reflected on their bank account records however petitioners did not introduce those records nor did they deny that they might have simply cashed the check without depositing it in any event we have found as facts that the check was received by petitioners that it was endorsed by mrs willey and that it was paid on date and we conclude that petitioners received the proceeds the law is well settled that the making of an erroneous refund does not preclude the commissioner from issuing a notice_of_deficiency to recover the refund see 757_f2d_1157 11th cir 733_f2d_435 6th cir affg tcmemo_1982_735 526_f2d_1 9th cir affg tcmemo_1974_243 the courts of appeals have stated t he commissioner confronted by millions of returns and an economy which repeatedly must be nourished by quick refunds must first pay and then look this necessity cannot serve as the basis of an ‘estoppel’ gordon v united_states supra pincite quoting warner v commissioner supra pincite we must therefore reject petitioners’ contention and sustain respondent’s determination we note that the record demonstrates that the refund in the instant case was a rebate refund and not a nonrebate refund see sec_6211 b sec_301_6211-1 proced admin regs and the example therein this is because a rebate refund is made because of a substantive recalculation by the commissioner that the tax due is less than the amount shown by the taxpayer on the taxpayer’s return acme steel co v commissioner tcmemo_2003_118 clayton v commissioner tcmemo_1997_327 affd per curiam without published opinion 181_f3d_79 1st cir in contrast a nonrebate refund is unrelated to a recalculation of a taxpayer’s tax_liability lesinski v commissioner tcmemo_1997_234 such a refund is typically made because of an accounting clerical or computer error by the commissioner ie by accident acme steel co v commissioner supra in short i f the refund reflects a recalculation of the taxpayers’ tax_liability it is a rebate refund if the refund is unrelated to a recalculation of tax_liability it is a nonrebate refund id in the instant case the refund was issued not because of some clerical mistake or computer error but rather because of respondent’s conclusion albeit erroneous that petitioners had overstated their income thereby necessitating a recalculation of petitioners’ tax_liability accordingly we hold that petitioners are liable for the deficiency in income_tax for as determined by respondent conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed any of those arguments we conclude that they are without merit to reflect the foregoing decision will be entered for respondent
